Case 2:19-cv-13129-NGE-MJH ECF No. 25, PageID.485 Filed 03/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CHRYSTAL ROBINSON,
             Plaintiff,                               Case No. 19-cv-13129
v.                                                    Honorable Nancy G. Edmunds
QUICKEN LOANS, INC.,

             Defendant.
_______________________________/


                                     JUDGMENT
        In accordance with the Court’s order granting Defendants’ motion for summary

judgment entered this date,

        IT IS ORDERED AND ADJUDGED that judgment is hereby GRANTED in favor

of Defendant and this case is DISMISSED.

     SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: March 23, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on March 23, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           1
